Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-18, while the prior art (i.e. applicant’s prior art Fig.1) discloses a plurality of a pulsed time of pixels in an array, wherein each pixel comprising a photo sensitive unit and a conversion unit, the conversion unit of the prior art is a time to digital converter (TDC) and it would not have been obvious to one of ordinary skill in the art to modify the Prior art device (Fig.1) by replacing it with a time to analog converter in the manner recited in claim 1 or 18.
Regarding claims 19-20, the prior art fails to disclose or make obvious an operation method for a pToF pixel array, the pToF pixel array comprising a plurality of pToF pixels distributed in an array, and the operation comprising, in addition to the other recited features of the claim, the features of triggering sensing out of a light pulse signal and obtaining a first voltage; storing the first voltage signal; obtaining a second voltage signal and a third voltage signal; and calculating a time-of-flight corresponding to the pToF pixel corresponding to the pixel address in the manner recited in claim 19.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Velichko et al (US 2015/0144790) is cited for disclosing a 3D time-of-flight image sensor.  Fowler et al (US 8,665,454) is cited for disclosing a laser rangefinder sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445. The examiner can normally be reached 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN K PYO/Primary Examiner, Art Unit 2878